 
 
I 
111th CONGRESS 2d Session 
H. R. 4883 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mr. Barton of Texas (for himself, Mr. Marchant, Mr. Graves, Mr. Burgess, Mr. Souder, and Mr. Olson) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to establish a sequestration to reduce all nonexempt programs, projects, and activities by 2 percent each fiscal year in which the Federal budget is in deficit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the STRONG Budget Act of 2010. 
 2. Sequestration to achieve a balanced Federal budget 
 (a) Sequestration To achieve a balanced Federal budget Part C of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding after section 253 the following new section: 
 
 253A. Sequestration to achieve a balanced Federal budget 
 (a) Sequestration Notwithstanding sections 255 and 256, within 15 days after Congress adjourns to end a session, and on the same day as sequestration (if any) under section 5 of the Statutory Pay-As-You-Go Act of 2010, but after any sequestration required by that section, there shall be a sequestration equivalent to 2 percent of the budget baseline for the fiscal year beginning on October 1 of the calendar year during which such sequestration occurs.  
 (b) Applicability 
 (1) In general Except as provided by paragraph (2), each account of the United States shall be reduced by a dollar amount calculated by multiplying the level of budgetary resources in that account at that time by the uniform percentage necessary to carry out subsection (a). All obligational authority reduced under this section shall be done in a manner that makes such reductions permanent.  
 (2) Exempt accounts 
(A)No order issued to carry out this section may— 
(i)reduce benefits payable under the old-age, survivors, and disability insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), and benefits payable under section 231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45, United States Code, shall be exempt from reduction under any order issued under this part; 
(ii)reduce benefits payable under any program administered by the Department of Veterans Affairs or Special Benefits for Certain World War II Veterans (28–0401–0–1–701); 
(iii)reduce benefits payable under part A of the Social Security Act (42 U.S.C. 1395c et seq.) (relating to hospital insurance benefits for the aged and disabled); or 
(iv)reduce payments for net interest (all of major functional category 900). 
(B)The following Federal retirement and disability accounts and activities shall be exempt from reduction under any order issued to carry out this section:Black Lung Disability Trust Fund (20–8144–0–7–601).Central Intelligence Agency Retirement and Disability System Fund (56–3400–0–1–054).Civil Service Retirement and Disability Fund (24–8135–0–7–602).Comptrollers general retirement system (05–0107–0–1–801).Contributions to U.S. Park Police annuity benefits, Other Permanent Appropriations (14–9924–0–2–303).Court of Appeals for Veterans Claims Retirement Fund (95–8290–0–7–705).Department of Defense Medicare-Eligible Retiree Health Care Fund (97–5472–0–2–551).District of Columbia Federal Pension Fund (20–5511–0–2–601).District of Columbia Judicial Retirement and Survivors Annuity Fund (20–8212–0–7–602).Energy Employees Occupational Illness Compensation Fund (16–1523–0–1–053).Foreign National Employees Separation Pay (97–8165–0–7–051).Foreign Service National Defined Contributions Retirement Fund (19–5497–0–2–602).Foreign Service National Separation Liability Trust Fund (19–8340–0–7–602).Foreign Service Retirement and Disability Fund (19–8186–0–7–602).Government Payment for Annuitants, Employees Health Benefits (24–0206–0–1–551). Government Payment for Annuitants, Employee Life Insurance (24–0500–0–1–602).Judicial Officers’ Retirement Fund (10–8122–0–7–602).Judicial Survivors’ Annuities Fund (10–8110–0–7–602).Military Retirement Fund (97–8097–0–7–602).National Railroad Retirement Investment Trust (60–8118–0–7–601).National Oceanic and Atmospheric Administration retirement (13–1450–0–1–306).Pensions for former Presidents (47–0105–0–1–802).Postal Service Retiree Health Benefits Fund (24–5391–0–2–551).Public Safety Officer Benefits (15–0403–0–1–754).Rail Industry Pension Fund (60–8011–0–7–601).Retired Pay, Coast Guard (70–0602–0–1–403).Retirement Pay and Medical Benefits for Commissioned Officers, Public Health Service (75–0379–0–1–551).Special Benefits for Disabled Coal Miners (16–0169–0–1–601).Special Benefits, Federal Employees’ Compensation Act (16–1521–0–1–600).Special Workers Compensation Expenses (16–9971–0–7–601).Tax Court Judges Survivors Annuity Fund (23–8115–0–7–602).United States Court of Federal Claims Judges’ Retirement Fund (10–8124–0–7–602).United States Secret Service, DC Annuity (70–0400–0–1–751).Voluntary Separation Incentive Fund (97–8335–0–7–051). 
(c) Sequestration reportNot later than 14 days (excluding weekends and holidays) after Congress adjourns to end a session, OMB shall make publicly available and cause to be printed in the Federal Register an annual deficit reduction report. The report shall include the amount of reductions required under section 253A and the deficit remaining after those reductions have been made, and the sequestration percentage necessary to achieve the required reduction in accounts under section 253A(b). The report shall also include a determination of whether the budget of the Government is in deficit. 
(d)Sequestration orderIf the annual report issued at the end of a session of Congress under subsection (c) requires a sequestration, OMB shall prepare and the President shall issue and include in that report a sequestration order that, upon issuance, shall reduce all nonexempt accounts by enough to eliminate the deficit, but no such reduction shall exceed two percent. 
(e)Suspension of sequestration proceduresUpon a determination by OMB that the budget of the Government is not in deficit, the subsequent issuance of any sequestration report or sequestration order is precluded and this section is suspended. 
(f)Restoration of sequestration proceduresEffective with regard to the first fiscal year beginning after OMB determines that the budget of the Government is in deficit, the provisions of subsection (e) are no longer effective and this section is no longer suspended.   .   
 (b) Effective Date Notwithstanding section 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, the expiration date set forth in that section shall not apply to the amendment made by subsection (a). 
3.Passage of exemptions from sequestrations to achieve a balanced budgetRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 

Passage of exemptions from sequestrations to achieve a balanced budget11.A bill or joint resolution, amendment, or conference report carrying an additional exemption to section 253A of the Balanced Budget and Emergency Deficit Control Act of 1985 may not be considered as passed or agreed to unless so determined by a vote of not less than three-fifths of the Members voting, a quorum being present..  
 
